Case 2:20-cv-02623-SVW Document 1-1 Filed 03/19/20 Page 1 of 6 Page ID #:96
Case 2:20-cv-02623-SVW Document 1-1 Filed 03/19/20 Page 2 of 6 Page ID #:97
Case 2:20-cv-02623-SVW Document 1-1 Filed 03/19/20 Page 3 of 6 Page ID #:98
Case 2:20-cv-02623-SVW Document 1-1 Filed 03/19/20 Page 4 of 6 Page ID #:99




                  ATTACHMENT TO CIVIL COVER SHEET

CALIFORNIA NURSES ASSOCIATION,

            Plaintiff,

v.

VERITY HEALTH SYSTEMS OF CALIFORNIA, INC, A CALIFORNIA
NONPROFIT PUBLIC BENEFIT CORPORATION; ST. VINCENT MEDICAL
CENTER, A CALIFORNIA NONPROFIT PUBLIC BENEFIT CORPORATION;
ST. VINCENT DIALYSIS CENTER, INC., A CALIFORNIA NONPROFIT
PUBLIC BENEFIT CORPORATION; ST. FRANCIS MEDICAL CENTER, A
CALIFORNIA NONPROFIT PUBLIC BENEFIT CORPORATION; SETON
MEDICAL CENTER, A CALIFORNIA NONPROFIT PUBLIC BENEFIT
CORPORATION; VERITY HOLDINGS, LLC, A CALIFORNIA NONPROFIT
PUBLIC BENEFIT CORPORATION; DEPAUL VENTURES, LLC, AN
AFFILIATE; RICHARD ADCOCK, AN INDIVIDUAL; STEVEN SHARRER,
AN INDIVIDUAL, and DOES 1 through 50,

            Defendants.


ATTORNEY FOR DEFENDANTS: Verity Health Systems of California, Inc.; St.
Vincent Medical Center; St. Vincent Dialysis Center; St. Francis Medical Center;
Seton Medical Center; Verity Holdings, LLC, DePaul Ventures, LLC

Sam Alberts, E-mail: sam.alberts@dentons.com
Denton's US LLP
1900 K Street, NW
Washington, DC 2006
T: 202-408-7004

ATTORNEY FOR DEFENDANTS: Richard Adcock, Steven Sharrer

An Ruda
E-mail: aruda@BZBM
Bartko Zankel Bunzel
One Embarcadero Center, Suite 800
San Francisco, CA 94111
Case 2:20-cv-02623-SVW Document 1-1 Filed 03/19/20 Page 5 of 6 Page ID #:100




 1                                PROOF OF SERVICE
 2
     STATE OF CALIFORNIA, COUNTY OF ALAMEDA
 3

 4          At the time of service, I was over 18 years of age and not a party to this
 5
     action. I am employed in the County of Los Angeles, State of California. My
     business address is 155 Grand Ave., Oakland, CA 94612.
 6

 7   On March 19, 2020, I served true copies of the following document(s) described
     as CIVIL COVER SHEET on the interested parties in this action as follows:
 8

 9   BY OVERNIGHT MAIL: I enclosed the document(s) in a sealed envelope or
     package addressed to the persons at the addresses listed below and placed the
10
     envelope for collection and mailing, following our ordinary business practices. I
11   am readily familiar with the California Nurses Association’s practice for
12
     collecting and processing correspondence for mailing. On the same day that
     correspondence is placed for collection and mailing, it is deposited in the ordinary
13
     course of business with the UPS, in a sealed envelope with postage fully prepaid.
14   I am a resident or employed in the county where the mailing occurred. The
     envelope was placed in the mail at Oakland, California.
15

16   The Honorable Ernest M. Robles
17
     U.S. Bankruptcy Court
     255 E. Temple Street, Suite 1560
18   Los Angeles, CA 90012
19
     Office of the United States Trustee
20
     915 Wilshire Blvd, Suite 1850
21   Los Angeles, CA 90017
22
     BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
23   document(s) to be sent from e-mail address ttschneaux@calnurses.org to the
24   persons at the e-mail addresses listed in below. The document(s) were transmitted
     at or before 5:00 p.m. I did not receive, within a reasonable time after the
25
     transmission, any electronic message or other indication that the transmission was
26   unsuccessful:
27
     DEFENDANT: Richard Adcock, Verity Health Systems of California-
28       aruda@bzbm.com
Case 2:20-cv-02623-SVW Document 1-1 Filed 03/19/20 Page 6 of 6 Page ID #:101




 1   DEFENDANT: Steven Sharrer, Verity Health
 2       aruda@bzbm.com
     DEFENDANT: De Paul Ventures, LLC
 3
         sam.alberts@dentons.com
 4   DEFENDANT: St. Francis Medical Center, a California nonprofit public benefit
 5
         corporation sam.alberts@dentons.com
     DEFENDANT: St. Vincent Medical Center, a California nonprofit public benefit
 6       corporation sam.alberts@dentons.com
 7   DEFENDANT: St. Vincent Dialysis Center, Inc.
         sam.alberts@dentons.com
 8
     DEFENDANT: Seton Medical Center, a California nonprofit public benefit
 9       corporation sam.alberts@dentons.com
     DEFENDANT: Verity Health Systems of California, Inc., a California nonprofit
10
         public benefit corporation sam.alberts@dentons.com
11   DEFENDANT: Verity Holding, LLC, a California limited liability company
12
         sam.alberts@dentons.com
13
            I declare under penalty of perjury under the laws of the United States of
14   America that the foregoing is true and correct and that I am employed in the
     office of a member of the bar of this Court at whose direction the service was
15
     made.
16
     Executed on March 19, 2020, at Oakland, California.
17

18
                                            /s/ Tym Tschneaux       .
19
                                            Tym Tschneaux
20

21

22

23

24

25

26

27

28
